*1147The defendant pleaded guilty in exchange for the Supreme Court’s conditional promise that it would impose the agreed-upon sentence. The court, however, carefully explained to the defendant the consequences if he were to violate the plea conditions. The defendant nonetheless violated a condition of the plea agreement, as the court found after conducting a hearing, and the court imposed an enhanced sentence. Although the defendant contends on appeal that the court abused its discretion by imposing an enhanced sentence, his claim, properly viewed, amounts to a request that we substitute our discretion for that of the court (see People v Suitte, 90 AD2d 80, 86 [1982]). The defendant’s valid waiver of his right to appeal forecloses a claim that the court improvidently exercised its discretion in imposing an enhanced sentence (see People v Miles, 268 AD2d 489, 490 [2000]). Skelos, J.P., Balkin, Chambers and Miller, JJ., concur.